Exhibit 10.11

 

SIXTH AMENDMENT TO

SECURED CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO SECURED CREDIT AGREEMENT (“Amendment”) is made and
entered into as of the 28th day of April, 2006, by and among Cycle Country
Accessories Corporation, an Iowa corporation and Cycle Country Accessories
Corp., a Nevada corporation (collectively, the “Borrowers”) and Bank Midwest,
Minnesota Iowa, N.A., a national banking association (“Lender”).

 

RECITALS

 

A.                                   The Borrowers and the Lender are parties to
that certain Secured Credit Agreement dated as of August 21, 2001, as amended by
the First Amendment to Secured Credit Agreement dated as of July 22, 2002, the
Second Amendment to Secured Credit Agreement dated as of May 30, 2003, the Third
Amendment to Secured Credit Agreement dated as of June 25, 2003, the Fourth
Amendment to Secured Credit Agreement dated as of January 1, 2005 and the Fifth
Amendment to Secured Credit Agreement dated as of April 29, 2005 (as so amended,
the “Credit Agreement”), whereby Lender extended certain credit facilities to
the Borrowers upon the terms and conditions set forth in the Credit Agreement.
Capitalized terms not otherwise defined in this Amendment shall have the
meanings given them in the Credit Agreement.

 

B.                                     The Borrowers have requested the Lender
to amend the Credit Agreement as set forth herein, and the Lender is willing to
agree to such amendment, all upon and subject to the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Amendment to the Credit Agreement.

 

a.                                       The second and third unlettered
paragraphs of Section 1.3 of the Credit Agreement shall be amended in their
entirety and as so amended shall be restated to read as follows:

 

The Term Note One shall be dated April 29, 2005 (the date of issuance thereof),
bear interest as set forth in Section 2 hereof, and be payable as follows:

 

i.                                          equal monthly installments of
principal and interest of $35,390.67 shall be due and payable commencing on
May 25, 2006, and on the 25th day of each month thereafter, to and including
March 25, 2018,

 

ii.                                       the entire unpaid principal balance of
the Term Loan evidenced by Term Note One and any unpaid interest thereon shall
be due and payable in full on April 25, 2018, the final maturity of Term Note

 

i

--------------------------------------------------------------------------------


 

One. Interest after maturity shall be due and payable upon demand.

 

The Term Note Two shall be dated April 29, 2005 (the date of issuance thereof),
bear interest as set forth in Section 2 hereof, and be payable as follows:

 

i.                                          equal monthly installments of
principal and interest of $43,859.18 shall be due and payable commencing on
May 25, 2006, and on the 25th day of each month thereafter, to and including
March 25, 2011,

 

ii.                                       the entire unpaid principal balance of
the Term Loan evidenced by Term Note Two and any unpaid interest thereon shall
be due and payable in full on April 25, 2011, the final maturity of Term Note
Two. Interest after maturity shall be due and payable upon demand.

 

All repayments on the Term Notes shall be applied first to interest owing
thereunder and the balance, if any, to the reduction of principal. The monthly
payment amounts shall not be effected by changes in the Prime Rate, but such
changes will effect the final payment due at maturity (whether by lapse of time,
acceleration, or otherwise) of the Term Notes. Principal payments made by the
Borrowers on the Term Loan may not be reborrowed.

 

b.                                      Section 2.1 of the Credit Agreement
shall be amended in its entirety and as so amended shall be restated to read as
follows:

 

The Revolving Credit Loans shall bear interest (which the Borrowers jointly and
severally promise to pay at the times herein provided) at the rate per annum
equal to the Prime Rate as in effect from time to time plus one-half of one
percent (0.50%) per annum; provided that the interest rate on the Revolving
Credit Loans shall not at any time: (i) except if not paid when due, exceed ten
and one-half percent (10,50%) per annum, or (ii) be less than five and one-half
percent (5.50%) per annum. If the Revolving Credit Loans or any part thereof are
not paid when due (whether by lapse of time, acceleration or otherwise) the
Revolving Credit Loans shall bear interest (which the Borrowers jointly and
severally promise to pay at the times herein provided), whether before or after
judgment, until payment in full thereof at the rate per annum determined by
adding two percent (2%) per annum to the interest rate which would otherwise be
applicable thereto from time to time; provided further, that in no event would
such rate of interest exceed twelve and one-half percent (12.50%) per annum nor
be less than seven and one-half percent (7.50%) per annum.

 

The portion of the Term Loan evidenced by Term Note One shall bear interest
(which the Borrowers jointly and severally promise to pay at the

 

--------------------------------------------------------------------------------


 

times herein evidenced by Term Note One provided) at the rate per annum equal to
Seven and three-eights percent (7.375%) from the period commencing April 26,
2006 to and including April 25, 2011 and thereafter until maturity at the per
annum rate equal to the Prime Rate as in effect from time to time plus one-half
of one percent (0.50%) per annum; provided that the interest rate on the portion
of the Term Loan evidenced by Term Note One shall not at any time, except if not
paid when due, exceed ten and one-half percent (10.50%) per annum, or be less
than five and one-half percent (5.50%) per annum. If the portion of the Term
Loan evidenced by Term Note One or any part thereof is not paid when due
(whether by lapse of time, acceleration or otherwise) the portion of the Term
Loan evidenced by Term Note One shall bear interest (which the Borrowers jointly
and severally promise to pay at the times herein provided), whether before or
after judgment, until payment in full thereof at the rate per annum determined
by adding two percent (2%) per annum to the interest rate which would otherwise
be applicable thereto from time to time; provided further, that in no event
would such rate of interest exceed twelve and one-half percent (12.50%) per
annum nor be less than seven and one-half percent (7.50%) per annum.

 

The portion of the Term Loan evidenced by Term Note Two shall bear interest
(which the Borrowers jointly and severally promise to pay at the times herein
provided) at the rate per annum equal of Seven and three-eighths percent
(7.375%) per annum. If the portion of the Term Loan evidenced by Term Note Two
or any part thereof is not paid when due (whether by lapse of time, acceleration
or otherwise) the portion of the Term Loan evidenced by Term Note Two shall bear
interest (which the Borrowers jointly and severally promise to pay at the times
herein provided), whether before or after judgment, until payment in full
thereof at the rate per annum of Nine and three-eights percent (9.375%) per
annum.

 

c.                                       Section 4.1 of the Credit Agreement is
hereby amended to add the following new definition thereto:

 

“Sixth Amendment” means the Sixth Amendment to Secured Credit Agreement dated as
of April 28, 2006, by and between the Borrowers and the Lender.

 

d.                                      The definition of “Termination Date”
appearing in Section 4.1 of the Credit Agreement shall be amended in its
entirety and as so amended shall be restated to read as follows:

 

“Termination Date” means (i) December 31, 2008, if such day is a Business Day,
but if not then the Business Day immediately proceeding such day, or (ii) such
earlier date on which the Revolving Credit is terminated pursuant to Section 9
hereof.

 

--------------------------------------------------------------------------------


 

2.                                       Representations. Without limiting the
generality of Section 10.6 of the Credit Agreement or any other term or
provision thereof and in addition thereto to the extent necessary, the Borrowers
represent and warrant to the Lender as follows: (i) the covenants,
representations and warranties of the Borrowers as set forth in the Credit
Agreement as amended by this Amendment are hereby made again as of the date
hereof and are true and correct in all respects as of the date hereof, (ii) as
of the date hereof, there is no Event of Default in existence, or any other act,
omission, matter or other occurrence whatsoever which, with the giving of notice
or the passage of time, or both, would give rise to or constitute an Event of
Default; (iii) each of the Borrowers has (i) full power, authority and legal
right to own and operate all of its properties and assets and to carry on its
respective business as now conducted and as proposed to be conducted; and
(ii) all requisite corporate power and authority to execute, deliver and fully
perform all of the terms and conditions of this Amendment and all other
agreements, documents and instruments contemplated hereby. All representations
and warranties contained in this Amendment shall survive the execution and
delivery hereof and any investigation made by the Lender or its agents or
representatives.

 

3.                                       Conditions to Effectiveness of
Amendment. This Amendment shall become effective only upon the satisfaction of
each of the following conditions precedent:

 

a.                                       Execution and delivery by the Borrowers
and the Lender of this Amendment.

 

b.                                      Delivery to the Lender of a Secretary’s
Certificate of each Borrower, having attached thereto resolutions adopted by
each of the Borrower’s Board of Directors authorizing the transactions
contemplated by this Amendment and designating David J. Davis as an authorized
signer of each Borrower.

 

c.                                       Execution and delivery of such other
agreements, instruments, documents, certificates and opinions as the Lender may
reasonably request.

 

4.                                       Closing Fee. The Borrowers shall pay to
the Lender a nonrefundable closing fee of $5,000.

 

5.                                       Expenses. The Borrower agrees to pay to
the Lenders, as additional consideration for this Amendment, all costs and
expenses incurred by the Lender (including, without limitation, attorneys’ fees
not in excess of Two Thousand Five Hundred Dollars ($2,500)) in connection with
the preparation, execution and delivery of this Amendment and all matters
related hereto.

 

6.                                       Effective Time. This Amendment shall be
effective as of the date hereof upon satisfaction of the conditions set forth in
paragraphs 3 and 4.

 

7.                                       Continuing Effect. All of the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect, as amended hereby. Without limiting the foregoing, the
Borrowers acknowledge and agree that each

 

--------------------------------------------------------------------------------


 

of the Security Documents remains in full force and effect and the rights and
remedies of the Lender, and the obligations of the parties thereunder and the
liens and security interest provided for therein remain in full force and effect
and shall not be affected, impaired or discharged by reason of this Amendment or
the transactions contemplated hereby.

 

8.                                       No Waiver. Nothing herein is intended
or shall be construed as a waiver by the Lender of any breach, default or other
nonfulfillment by the Borrowers under the Credit Agreement or any of the other
Loan Documents.

 

9.                                       No Future Obligation to Amend. The
Borrowers hereby expressly recognize and agree that the Lender was in no way
obligated or required to enter into this Amendment, and that the Lender has not
agreed to and is not obligated or required to, in the future, waive, revise,
alter or amend any of the terms or conditions of the Credit Agreement or any of
the other Loan Documents.

 

10.                                 Receipt. The Borrowers hereby acknowledges
receipt of a true and correct copy of this Amendment.

 

11.                                 Headings and Captions. The titles or
captions of sections and paragraphs in this Amendment are provided for
convenience of reference only, and shall not be considered a part hereof for
purposes of interpreting or applying this Amendment, and such titles or captions
do not define, limit, extend, explain or describe the scope or extent of this
Amendment or any of its terms or conditions.

 

12.                                 Further Documents and Actions. Each of the
Borrowers agrees to execute and deliver to the Lender such additional documents
and to take all such further actions as the Lender may reasonable require in
order to reflect the amendments to the Credit Agreement effected by this
Amendment.

 

13.                                 Counterparts and Facsimile Signatures. This
Amendment may be executed in any number of counterparts, each of which shall
constitute one and the same instrument. Receipt of an executed signature page to
this Amendment by facsimile or other electronic transmission shall constitute
effective delivery thereof. Electronic records of the executed Amendment shall
be deemed to be originals thereof.

 

14.                                 Recitals. The Recitals set forth in the
forepart of this Amendment are true and correct and are an integral part of this
Amendment.

 

15.                                 Governing Law. This Amendment shall be
governed by and construed in accordance with the internal laws of the state of
Iowa.

 

16.                                 Entire Understanding. This Amendment,
together with the Credit Agreement, as amended, and other Loan Documents,
constitutes the entire understanding of the parties with respect to the subject
matters hereof and any prior agreements, whether written or oral, with respect
thereto are superseded hereby. This Amendment shall be deemed to be part of the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.

 

Cycle Country Accessories Corporation

 

Bank Midwest, Minnesota Iowa, N.A.

 

 

 

 

 

 

By:

/s/ David J. Davis

 

/s/ Curt Johnson

David J. Davis, Vice President-Finance/CFO

 

Curt Johnson, Sr. Vice President

 

 

 

Cycle Country Accessories Corp.

 

 

 

 

 

 

 

 

By:

/s/ David J. Davis

 

 

David J. Davis, Vice President-Finance/CFO

 

 

 

--------------------------------------------------------------------------------